Proceeding pursuant to CPLR article 78 to review two determinations of the respondent Commissioner of Police of Nassau County, both dated January 15, 1976 and made after a hearing, (1) the first of which fined petitioner Johnsen five days’ pay and (2) the second of which fined petitioner Snow three days’ pay. Determinations confirmed and proceeding dismissed on the merits, with $50 costs and disbursements. Petitioner Johnsen was found guilty of failing to remain constantly alert and observant on a specific date and petitioner Snow was found guilty of permitting someone other than a member of the police department to enter and remain in a police department vehicle, both acts being in violation of the rules and regulations of the Nassau County Police Department. The charges were supported by substantial evidence and respondent’s determinations should be confirmed (see Matter of Pell v Board of Educ., 34 NY2d 222). Hopkins, Acting P. J., Martuscello, Cohalan, Damiani and Shapiro, JJ., concur.